DETAILED ACTION
In application filed on 11/21/2018, Claims 1-45 are pending. Claims 1-29 and 35-39 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/13/2020, 05/19/2020 and 03/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Claims 1-29 and 35-39 are in the reply filed on 02/17/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4, 7-8, 11,27,35-37 and 39  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
selectively movable” is a relative term which renders the claim indefinite.  The term “selectively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant does not provide details on the movability of the sleeve valve.   Therefore, for the purpose of expedited examination, “selectively movable” will be interpreted as “movable”.
Therefore, Claims 2-29 and 36-38 are rejected by virtue of dependency on independent Claims 1 and 35. 
Regarding Claim 4, the specification does not provide support for the limitation “hook”. Applicant does not provided clarification on the structural limitations of the structure of the hook.  It is not clear what a “hook” comprises of. 
Regarding claim 27, the term “temporarily retain” is a relative term which renders the claim indefinite.  The term “temporarily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant does not provide details on the retention of the outer sleeve in a fixed position by the ring structure with respect to the sample collection vessel. Therefore, for the purpose of expedited examination, “selectively movable” will be interpreted as “retain”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 14, 17, 35-38 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Biadillah et al. [US20140120531A1].

Regarding Claim 1, Biadillah teaches a biological sample collection system [Abstract], the system comprising:
a sample collection vessel [Abstract , Para 0090, Fig.1, ref. 10], the sample collection vessel comprising a sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090,] having an opening [Fig. 1; ‘Annotated Fig. 1] configured to receive a biological sample [Abstract, ‘bodily fluids, cells, saliva, Urine’] into the sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090,]; This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the sample collection device (cap and tube) for collection of bodily fluids, such as a donor specimen, such as human saliva or urine,  [Abstract, Para 0029]. Please see MPEP 2114(II) for further details.
a selectively movable sleeve valve [ Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’] configured to associate with the opening of the sample Please see MPEP 2114(II) for further details; and
a sealing cap [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’], the sealing cap comprising a reagent chamber [Abstract, Para 0034,0062 0081;  ‘closed cavity’; ‘interior chamber of the cap’] configured to store a reagent [ Para 0081 ‘preservative solution] therein. The claimed “sealing” is interpreted as a method of intended use and given patentable weight to the extent of the engagement member of the cap having an associated sealing substance [Para 0042], Please see MPEP 2114(II) for further details; the “configured to store a reagent therein” limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the cap including a closed cavity for holding a preservative solution which can mate with the tube to constitute the closed sample collection device [Para 0034]. Please see MPEP 2114(II) for further details, and; configured to associate with the selectively movable sleeve valve and with the sample collection vessel [Para 0035], (this limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the cap connected to the tube thereby causing removal of the blocking member and opening of the aperture [Para 0035].  Please see MPEP 2114(II) for further details;wherein associating the sealing cap with the sample collection vessel [Para 0046, ‘mating the cap and tube together’] is configured to cause the selectively movable sleeve valve to open [ Para 0046, ‘blocking member moves’], thereby Please see MPEP 2114(II) for further details.

    PNG
    media_image1.png
    708
    460
    media_image1.png
    Greyscale

Biadillah, Annotated Fig. 1

Regarding claim 2, Biadillah teaches the biological sample collection system of claim 1, wherein the sample collection vessel [Abstract, Para 0090, Fig.1, ref. 10], 

Regarding claim 3, Biadillah teaches the biological sample collection system of claim 2, wherein the sealing cap [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’] further comprises a complementary connection member [Para 0091, 0098, 0104-0134; Fig. 1A ref. 34, ‘one or more cap engagement features or ‘cap engaging members’, ‘threads’],  configured to associate with the connection member [Para 0091, Fig. 1, 1A, 2A, ref. 28; tube engagement features 28, such as threads’] of the sample collection vessel [Abstract, Para 0090, Fig.1, ref. 10],  to couple the sample collection vessel and the sealing cap. (This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the one or more cap engagement features 34 along at least one side of the outer wall 24 for engaging the tube 14, which includes may include the one or more tube engagement features 28, such as threads [Para 0091], as structurally arranged [Fig. 3B]. Please see MPEP 2114(II) for further details.

Regarding Claim 4, Biadillah teaches the biological sample collection system of claim 3, wherein the connection member [Para 0091, Fig. 1, 1A, 2A, ref. 28; tube engagement features 28, such as threads’] comprises one of a ridge [Annotated Fig. 1A,  as structurally arranged ] projecting away [‘as structurally arranged] from the sample collection vessel [Abstract , Para 0090, Fig.1, ref. 10] and a depression [Annotated Fig. 1A, as structurally arranged] within the sample collection vessel 


    PNG
    media_image2.png
    848
    915
    media_image2.png
    Greyscale

Biadillah, Annotated Fig. 1A

Regarding Claim 5, Biadillah teaches the biological sample collection system of claim 3, wherein the connection member [Para 0091, Fig. 1, 1A, 2A, ref. 28; tube engagement features 28, such as threads’] and the complementary connection member [Para 0091, 0098, 0104-0134; Fig. 1A ref. 34, ‘one or more cap engagement features or ‘cap engaging members’] each comprise threads.

Regarding Claim 6, Biadillah teaches the biological sample collection system of claim 5, wherein the threads of the complementary connection member comprise a plurality of internal threads of the sealing cap [Para 0091, 0098, 0104-0134; Fig. 1A ref. 34, ‘one or more cap engagement features or ‘cap engaging members’, ‘threads’; Annotated Fig. 1A].

Regarding Claim 7, Biadillah teaches the biological sample collection system of claim 1, wherein the sample collection system comprises a separable two-piece sample collection system [ Fig. 1, 1A, 2A, 3A-B], the sample collection vessel [Abstract, Para 0090, Fig.1, ref. 10] comprising a first piece of the separable two-piece sample collection system, and the selectively movable sleeve valve [ Para 0092-0096, Fig. 1A, ref. 46; ‘removable blocking member’] associated with the sealing cap [ Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’],  comprising a second piece of the separable two-piece sample collection system.

Regarding Claim 8, Biadillah teaches the biological sample collection system of claim 1, wherein the selectively movable sleeve valve [Para 0092-0096, Fig. 1A, ref. 46; ‘removable blocking member’] comprises an inner vessel [Fig. 1A, ref. 20 ‘interior space’] and an outer sleeve [Fig. 2A, ref. 16 ‘ interior chamber of the cap].



Regarding Claim 10, Biadillah teaches the biological sample collection system of claim 9, wherein an interior sidewall [at least one of an inner wall (18) or outer wall (24) of the cap (12)] of the outer sleeve [Fig. 2A, ref. 16 ‘interior chamber of the cap] defines an aperture [Fig. 3A-C, ref. 22] configured to accommodate at least a portion of the inner vessel [Para 0098, Fig. 3A-3C, ref. 20; ‘interior space’]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the interior space to be at least partially defined by at least one of an inner wall (18) or outer wall (24) of the cap (12), and the inner wall 18 may further define an aperture 22 which may be open or closed depending on the position of an annular blocking member 62 relative to the aperture 22 [Para 0098]. Please see MPEP 2114(II) for further details.

Regarding Claim 11, Biadillah teaches the biological sample collection system of claim 10, wherein the at least one fluid vent [Para 0066, ‘aperture’] is configured to be obstructed [‘cover’] by the outer sleeve [Fig. 2A, ref. 16 ‘interior chamber of the cap; Para 0066’cap contains an inner chamber with a movable annular member’] when the selectively movable sleeve valve [Para 0040, removable blocking member comprises “annular blocking member’] is closed [‘covering the aperture (22)’], [Para 0060] and  wherein the at least one fluid vent  [‘Aperture’] is configured to be unobstructed [not 
This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the aperture (22) to be covered or not covered by the annular blocking member (62) [ Para 0098]. Please see MPEP 2114(II) for further details.

Regarding Claim 14, Biadillah teaches the biological sample collection system of claim 8, wherein the inner vessel [Para 0035, ‘interior chamber’] associates with the sealing cap [‘cap’] to create a fluid-tight seal [Para 0035, ‘sealing by a removable blocking member’]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting a cap, having an outer wall having an engagement member, and an interior chamber for holding a fluid, and for the chamber comprising inner walls which define an interior space and an aperture, where the aperture is configured for sealing by a removable blocking member [Para 0035]. Please see MPEP 2114(II) for further details.

Regarding Claim 17, Biadillah teaches the biological sample collection system of claim 8, wherein the outer sleeve [Fig. 2A, ref. 16 ‘interior chamber of the cap’] comprises a sample collection chamber sealing surface configured to create a fluid-tight seal [ Para 0087,’ to prevent disengagement between the cap and tube’ ] between the outer sleeve and the opening of the sample collection chamber when the outer sleeve [Fig. 2A, ref. 16 ‘interior chamber of the cap] is associated with the sample collection Please see MPEP 2114(II) for further details.

Regarding Claim 35, Biadillah teaches a kit for collecting and preserving a biological sample, the kit
comprising:
a sample collection vessel [Abstract , Para 0090, Fig.1, ref. 10], the sample collection vessel comprising:
a sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090,] having an opening [Fig. 1; ‘Annotated Fig. 1] configured to receive the biological sample [Abstract, ‘bodily fluids, cells, saliva, Urine’]  from a user into the sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090,]; This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the sample collection device (cap and tube) for collection of bodily fluids, such as a donor specimen, such as human saliva or urine,  [Abstract, Para 0029]. Please see MPEP 2114(II) for further details.

vessel [Abstract, Para 0090, Fig.1, ref. 10] and adjacent to the opening [Fig. 1, as structurally arranged];
a sealing cap, [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’] the sealing cap comprising:
a reagent chamber [Abstract, Para 0034,0062 0081;  ‘closed cavity’; ‘interior chamber of the cap’] configured to store a reagent [Para 0081 ‘preservative solution]; and
a complementary connection member [Para 0091, 0098, 0104-0134; Fig. 1A ref. 34, ‘one or more cap engagement features or ‘cap engaging members’, ‘threads’] configured to engage the connection member [Para 0091, Fig. 1, 1A, 2A, ref. 28; tube engagement features 28, such as threads’]  of the sample collection vessel [Abstract, Para 0090, Fig.1, ref. 10]; and
a selectively movable sleeve valve [Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’]  configured to associate with the sealing cap [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’],  and with the opening of the sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090,];. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the removal of the removable blocking member and opening of the aperture configured for sealing by a removable blocking member, when the cap is coupled to the tube [Para 0036-0042]. Please see MPEP 2114(II) for further details. 

Please see MPEP 2114(II) for further details.

Regarding Claim 37, Biadillah teaches a kit of claim 36, wherein the selectively movable sleeve valve [Para 0092-0096, Fig. 1A, ref. 46; ‘removable blocking member’] further comprises an outer sleeve [Fig. 2A, ref. 16 ‘interior chamber of the cap], the outer sleeve configured to be in fluid-tight association [ Para 0035, ‘sealing by a removable blocking member’] with the inner vessel [Fig. 1A, ref. 20 ‘interior space’] and configured to associate with the opening of the sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting a cap cap including the inner vessel with the removable blocking member, having an outer wall having an engagement member, and an interior chamber for holding a fluid, and for the chamber comprising inner walls which define an interior space and an aperture, where the aperture is Please see MPEP 2114(II) for further details.

Regarding Claim 38, Biadillah teaches a kit of claim 35, further comprising a funnel [Para 0082] configured to associate with the sample collection vessel [‘collection device’] and to guide receipt of a biological sample [‘deposit specimen’] from a user into the sample collection chamber [ Para 0083, ‘interior chamber’] of the sample collection vessel [ ‘sample collection device’]. The limitation “configured to associate with the sample collection vessel …” is interpreted as a method of intended use given patentable weight to the extent of effecting the funnel to ease specimen deposition within the collection device [Para 0082]. Please see MPEP 2114(II) for further details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-13, 15-16, 18-29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over by Biadillah et al. [US20140120531A1] in view of Cronin et al. [US20090133366A1].
Regarding Claim 12, Biadillah in view of Cronin teaches the biological sample collection system of claim 8, wherein the inner vessel comprises a retaining ring configured to associate the inner vessel with an inner vessel connection member disposed within an interior portion of the sealing cap.
Biadillah teaches the inner vessel [Fig. 1A, ref. 20 ‘interior space’] and the sealing cap [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’],
Biadillah does not teach “the inner vessel comprises a retaining ring configured to associate the inner vessel with an inner vessel connection member disposed within an interior portion of the sealing cap”.  
Cronin, an analogous art, teaches wherein the inner vessel [Para 0063; Fig. 3, ref. 48 ‘embodiment of movable member, plunger or first component holder (ref. 34) including openings (ref. 48)]  comprises a retaining ring [Para 0054, ‘lock ring’, ref. 36] configured to associate [Para 0054; ‘matched’] the inner vessel with an inner vessel connection member [Para 0054; ‘lock groove’ ref. 38] disposed within an interior portion of the sealing cap [container cap; ref. 18]. The claimed “configured to associate the Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “the inner vessel comprises a retaining ring …” as taught by Cronin, to match the movable member, plunger or first component holder (34) comprising the second part of the assembly, to the lock groove (38) provided in the container cap (18) [Cronin, Para 0054]. Doing so allows for the movable member, plunger or first component holder 34 comprising the second part of the assembly, to be locked in place in the retracted position when inserted into the container cap (18).
Regarding Claim 13, Biadillah in view of Cronin teaches the biological sample collection system of claim 12, wherein the inner vessel connection member comprises a sidewall protrusion sized and shaped to retain the inner vessel in association with the sealing cap.
Biadillah teaches the inner vessel [Fig. 1A, ref. 20 ‘interior space’] and the sealing cap [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’],
Biadillah does not teach “the inner vessel connection member comprises a sidewall protrusion sized and shaped to retain the inner vessel in association with the sealing cap”.  
Cronin teaches “the inner vessel connection member [Para 0054, 0056, 0060, 0068; ‘lock groove’ Fig. 4B, 5A; ref. 38, ref 98] comprises a sidewall protrusion sized  Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “the inner vessel connection member comprises a sidewall protrusion sized and shaped…” as taught by Cronin, to match the movable member, plunger or first component holder (34) comprising the second part of the assembly, to the lock groove (38) provided in the container cap (18) [Cronin, Para 0054]. Doing so allows for the movable member, plunger or first component holder 34 comprising the second part of the assembly, to be locked in place in the retracted position when inserted into the container cap (18). 

Regarding Claim 15, Biadillah in view or Cronin teaches the biological sample collection system of claim 14, wherein the inner vessel [Para 0091-0092, Fig. 1A, ref. 20, ‘interior space’] additionally comprises a reagent retention chamber, and wherein the reagent retention chamber is in fluid communication with the reagent chamber [Abstract, Para 0034,0062 0081;  ‘closed cavity’; ‘interior chamber of the cap’] of the 
Biadillah does not teach “a reagent retention chamber and wherein the reagent retention chamber is in fluid communication with the reagent chamber of the sealing cap when the inner vessel is associated with the sealing cap”.  
Cronin teaches “a reagent retention chamber [Para 0089, Fig. 11, ref. 180, ‘desiccant container’] and wherein the reagent retention chamber is in fluid communication [Para 0066, ‘desiccants held in place by a wire or plastic mesh’ allows for air flow’ , Para 0089, ‘mitigate the effects of moisture penetration into the chamber (112)’] with the reagent chamber [Fig. 11, ref. 112, ‘chamber’] of the sealing cap when the inner vessel is associated with the sealing cap [Para 0080-0083, ref. 110, ‘cap’] [ As structurally arranged , Fig. 11]”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “the inner vessel additionally comprises a reagent retention chamber, and wherein the reagent retention chamber is in fluid communication with the reagent chamber of the sealing cap when the inner vessel is associated with the sealing cap” as taught by Cronin, to allow for the dessicant on the filled in cylinder (180) to mitigate the effects of moisture penetration into the chamber 112, should it occur. Doing so allows for the prevention of reagent contamination that may hamper sample integrity. 


Biadillah teaches the outer sleeve [Fig. 2A, ref. 16 ‘interior chamber of the cap; Para 0066’cap contains an inner chamber with a movable annular member’] and sealing cap [Abstract, Para 0005, 0009, and 0013; ‘cap’].
Biadillah does not teach “the outer sleeve comprises a guide member, wherein the guide member is configured to be received by a guide channel of the sealing cap”.

Cronin teaches the outer sleeve [Para 0062; ‘cap inner wall’] comprises a guide member [Para 0013; ‘annular flange’], wherein the guide member is configured to be received by a guide channel [Para 0013; ‘annular groove’] of the sealing cap [Para 0013; ‘container cap’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “the outer sleeve comprises a guide member, wherein the guide member is configured to be received by a guide channel of the sealing cap” as taught by Cronin, to allow for the annular flange to be received by the annular groove formed in the inner wall below the first structure, when the  plunger , attaching to the cap, [Cronin, Para 0008] is moved to the activated condition in order to lock the plunger in the activated condition [Cronin, Para 0013]. Doing so allows for plunger to be moved to the activated condition in order to lock to be locked in the activated condition.


Regarding Claim 18, Biadillah in view of Cronin teaches biological sample collection system of claim 10,
Biadillah does not teach claim 18 limitations. 
Cronin teaches the inner vessel [Para 0063; Fig. 3A-B, ref. 48 ‘embodiment of movable member, plunger or first component holder (ref. 34) including openings (ref. 48); Para 0092, Fig. 11, ref. 120, ‘plunger’] is tapered between a proximal end of the inner vessel and a distal end of the inner vessel [Para 0092; as structurally arranged in Annotated Figure 11], the proximal end of the inner vessel having a first diameter and the distal end of the inner vessel having a second diameter [as structurally arranged in Annotated Figure 11],
 and wherein the aperture [as structurally arranged in Annotated Figure 11] defined by the interior sidewall of the outer sleeve is tapered between a proximal end of the outer sleeve and a distal end of the outer sleeve, the proximal end of the outer sleeve having a third diameter and the distal end of the outer sleeve having a fourth diameter [as structurally arranged in Annotated Figure 11]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “the tapering of the inner vessel between a proximal end of the inner vessel and a distal end as taught by Cronin, allows for the creation of a "corking" or lever feature so the pressure created by the effervescent tablets or otherwise carbonated or pressurized liquid can't escape through the cap assembly [Para 0093]. Doing so allows for the 



    PNG
    media_image3.png
    923
    1186
    media_image3.png
    Greyscale

Cronin, Annotated Fig. 11

Regarding claim 19, Biadillah in view of Cronin teaches the biological sample collection system of claim 18, wherein the first diameter is greater than the second diameter.
Biadillah does not teach the first diameter is greater than the second diameter. 
Cronin teaches the first diameter [as structurally arranged in Annotated Figure 11] is greater than the second diameter [as structurally arranged in Annotated Figure 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
 In the design of sample collection devices, the selection of optimal conditions structural parameters such as diameters can affect how the structural parts in the container embodiment fit together, producing a tight fit. Thus, the structural dimensions of the sample collection system are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optimized structural dimensions of the sample holder and the detector tube that provides the best structural fitting.  

Regarding claim 20, Biadillah in view of Cronin teaches the biological sample collection system of claim 18, wherein the third diameter is greater than the fourth diameter.
Biadillah does not teach the third diameter is greater than the fourth diameter. 
 Cronin teaches the third diameter [as structurally arranged in Annotated Figure 11] is greater than the fourth diameter [as structurally arranged in Annotated Figure 11] but it is silent condition of the  of the third diameter being greater than the fourth diameter. 

 In the design of sample collection devices, the selection of optimal conditions structural parameters such as diameters can affect how the structural parts in the container embodiment fit together, producing a tight fit. Thus, the structural dimensions of the sample collection system are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optimized structural dimensions of the sample holder and the detector tube that provides the best structural fitting.  

Regarding claim 21, Biadillah in view of Cronin teaches the biological sample collection system of claim 18, wherein the third diameter is greater than the second diameter.
Biadillah does not teach the third diameter is greater than the second diameter. 

Cronin teaches the third diameter [as structurally arranged in Annotated Figure 11] is greater than the second diameter [as structurally arranged in Annotated Figure 11] but it is silent condition of the  of the third diameter being greater than the second diameter. 

 In the design of sample collection devices, the selection of optimal conditions structural parameters such as diameters can affect how the structural parts in the container embodiment fit together, producing a tight fit. Thus, the structural dimensions of the sample collection system are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optimized structural dimensions of the sample holder and the detector tube that provides the best structural fitting.  

Regarding claim 22, Biadillah in view of Cronin teaches the biological sample collection system of claim 18, wherein the third diameter is greater than the first diameter.
Biadillah does not teach the third diameter is greater than the first diameter. 

Cronin teaches the third diameter [as structurally arranged in Annotated Figure 11] is greater than the first diameter [as structurally arranged in Annotated Figure 11] but it is silent condition of the  of the third diameter being greater than the first diameter. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized 
 In the design of sample collection devices, the selection of optimal conditions structural parameters such as diameters can affect how the structural parts in the container embodiment fit together, producing a tight fit. Thus, the structural dimensions of the sample collection system are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optimized structural dimensions of the sample holder and the detector tube that provides the best structural fitting.  

Regarding claim 23, Biadillah in view of Cronin teaches the biological sample collection system of claim 18, wherein the second diameter is substantially equal to the fourth diameter such that when the outer sleeve is associated with the inner vessel, a fluid-tight connection is created there between.
Biadillah teaches “the outer sleeve is associated with the inner vessel, a fluid-tight connection is created there between”, according to the rejections of Claim 17. 
Biadillah does not teach “wherein the second diameter is substantially equal to the fourth diameter”. 

Cronin teaches the second diameter [as structurally arranged in Annotated Figure 11] is substantially equal to the fourth diameter [as structurally arranged in Annotated Figure 11] such that when the outer sleeve is associated with the inner Please see MPEP 2114(II) for further details; but Cronin is silent condition of the second diameter being equal to the fourth diameter. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
 In the design of sample collection devices, the selection of optimal conditions structural parameters such as diameters can affect how the structural parts in the container embodiment fit together, producing a tight fit. Thus, the structural dimensions of the sample collection system are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optimized structural dimensions of the sample holder and the detector tube that provides the best structural fitting.  

Regarding claim 24, Biadillah in view of Cronin teaches the biological sample collection system of claim 8, wherein the outer sleeve comprises a detent.
Biadillah does not teach “the outer sleeve comprising a detent.”


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “the outer sleeve comprising a detent” as taught by Cronin, to allow for the annular ring (153) to engage in the annular lip of the inner in annular lip of the inner diameter rim (155) formed at the open end of the cap body (115) [Cronin, Para 0085].Doing so allows for the cap body to be engaged with the dispensing tip.   

Regarding claim 25, Biadillah in view of Cronin teaches the biological sample collection system of claim 24, wherein the detent is formed within a lower collar of the outer sleeve.
Biadillah does not teach “the detent is formed within a lower collar of the outer sleeve”. 
Cronin teaches “wherein the detent is formed within a lower collar of the outer sleeve [Para 0085; as structurally arranged in Annotated Fig. 11]”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “the outer sleeve comprising a detent” as taught by Cronin, to allow for the annular ring (153) to engage in the annular lip of the inner diameter rim (155) formed at the open end of the cap body (115) [Cronin, Para 0085].Doing so allows for the cap body to be engaged with the dispensing tip.   


Biadillah teaches the sample collection vessel [Abstract, Para 0090, Fig.1, ref. 10]], and outer sleeve [Fig. 2A, ref. 16 ‘interior chamber of the cap’].

Biadillah does not teach a ring structure configured to associate with the detent of the outer sleeve. 
Cronin teaches a ring structure [Para 0085, Fig. 11, ref. 153; ‘annular ring’] configured to associate with the detent [Para 0085; ‘annular lip of the inner diameter rim’; Fig. 11, ref. 155] of the outer sleeve [Para 0085, Fig. 11, ref. 115, ‘cap body’]; as structurally arranged in Annotated Fig. 11]. The limitation “configured to associate with the detent of the outer sleeve” is interpreted as a method of intended use given patentable weight to the extent of effecting the annular ring (153) to engage in annular lip of the inner diameter rim (155) formed at the open end of the cap body (115)[ Para 0085].Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “a ring structure configured to associate with the detent of the outer sleeve” as taught by Cronin, to allow for the annular ring (153) to engage in the annular lip of the inner diameter rim (155) formed at the open end of the cap body (115) [Cronin, Para 0085].Doing so allows for the cap body to be engaged with the dispensing tip.   


Biadillah teaches the sample collection vessel [Abstract, Para 0090, Fig.1, ref. 10], and outer sleeve [Fig. 2A, ref. 16 ‘interior chamber of the cap’].

Biadillah does not teach “the ring structure is configured to temporarily retain the outer sleeve in a fixed position relative to the sample collection vessel, and wherein the inner vessel is operable to move relative to the outer sleeve to unseal and reseal with the outer sleeve”. 
Cronin teaches the ring structure [Para 0085, Fig. 11, ref. 153; ‘annular ring’] is configured to temporarily retain the outer sleeve in a fixed position relative to the sample collection vessel, The limitation “configured to temporarily retain the outer sleeve in a fixed position relative to the sample collection vessel is interpreted as a method of intended use given patentable weight to the extent of effecting the annular ring (153) the to engage in annular lip of the inner diameter rim (155) formed at the open end of the cap body (115)[ Para 0085].Please see MPEP 2114(II) for further details. The limitation “wherein the inner vessel is operable to move relative to the outer sleeve to unseal and reseal with the outer sleeve” is interpreted as a method of intended use given patentable weight to the extent of effecting the movement of the plunger [Para 0086, Fig. 13, ref. 120] to activate the dispensing tip (150), which reciprocates from a closed Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “the ring structure is configured to temporarily retain the outer sleeve in a fixed position relative to the sample collection vessel, and wherein the inner vessel is operable to move relative to the outer sleeve to unseal and reseal with the outer sleeve” as taught by Cronin, to allow for the the movement of the plunger to activate the dispensing tip (150), which reciprocates from a closed position [Para 0086; ‘sealed’], as shown in FIG. 11, to an open position [ ‘unsealed’] as shown in FIG. 13 [ [Cronin, Para 0086, Fig. 13, ref. 120]. Doing so allows for the activation of the dispensing tip to open and close.    

Regarding claim 28, Biadillah in view of Cronin teaches the biological sample collection system of claim 26, wherein a frictional force between the outer sleeve and inner vessel is less than a mechanical force required to disassociate the ring structure from the detent.
Cronin teaches the biological sample collection system in claim 28 having the same structure as claim 26, which is structurally capable of performing the recited claimed functions and given patentable weight to the extent of effecting the movable member holding the supplemental component , attaching to the cap having a fixed Please see MPEP 2112.01 for further details.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “wherein a frictional force between the outer sleeve and inner vessel is less than a mechanical force required to disassociate the ring structure from the detent” as taught by Cronin, to allow the movable member sealed against the fixed member to be held in place [Para 0086, ‘by the detent’] until enough force is applied to unlock and push down the top flange of plunger until it bottoms up against a fixed member seat [Para 0008].Doing so allows for the plunger to be moved within the bore of the cap body between a first position and a second position, and the plunger is adaptable to form, with the cap body, at least a portion of a chamber to receive at least one component so that an open end of the plunger can be located in the chamber. 

Regarding claim 29, Biadillah in view of Cronin teaches the biological sample collection system of claim 26, wherein the outer sleeve comprises a guide member, wherein the guide member is configured to be received by a guide channel of the 

Biadillah teaches the outer sleeve [Fig. 2A, ref. 16 ‘interior chamber of the cap’] and the sealing cap [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’].

Biadillah does not teach “the outer sleeve comprises a guide member, wherein the guide member is configured to be received by a guide channel of the sealing cap” and wherein a first mechanical force required to disengage the ring structure from the detent is less than a second mechanical force required to remove the guide member from the guide channel.
Cronin teaches the outer sleeve [Para 0062; ‘cap inner wall’] comprises a guide member [Para 0013; ‘annular flange’], wherein the guide member is configured to be received by a guide channel [Para 0013; ‘annular groove’] of the sealing cap [Para 0013; ‘container cap’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “the outer sleeve comprises a guide member, wherein the guide member is configured to be received by a guide channel of the sealing cap” as taught by Cronin, to allow for the annular flange to be received by the annular groove formed in the inner wall below the first structure, when the  plunger , attaching to the cap, [Cronin, Para 0008] is moved to the activated condition in order to lock the plunger in the activated condition [Cronin, 

Cronin teaches a first mechanical force [Para 0008; ‘force for holding in place’] required to disengage the ring structure from the detent is less than a second mechanical force [Para 0008; ‘enough force’] required to remove the guide member [Para 0008’ flange’] from the guide channel [Para 0013; ‘annular groove’]. Cronin teaches the biological sample collection system in claim 28 having the same structure as claim 26, which is structurally capable of performing the recited claimed functions and given patentable weight to the extent of effecting the movable member holding the supplemental component , attaching to the cap having a fixed member so that in a fully retracted position, the movable member is sealed against the fixed member and held in place [ ‘by frictional force’ (first mechanical force’)] until enough force [ ‘second mechanical force’] is applied to unlock and push down the top flange of plunger until it bottoms up against a fixed member seat [ Para 0008]. Cronin further teaches that the dispensing tip (150) [Para 0085, ‘movable member’] includes a cylindrical collar 152 including an annular ring 153. The annular ring 153 engages in annular lip of the inner diameter rim 155 formed at the open end of the cap body 115 [Para 0085]. Therefore, the condition has been inherently met. Please see MPEP 2112.01 for further details.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “wherein a first mechanical force required to disengage the ring structure from the detent is less than a second mechanical force required to remove the guide member from the guide 

Regarding Claim 39, Biadillah in view of Cronin biological sample collection system, the system comprising:
Biadillah teaches a sample collection vessel [Abstract, Para 0090, Fig.1, ref. 10], the sample collection vessel comprising a sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090,] having an opening configured to receive a biological sample [Abstract, ‘bodily fluids, cells, saliva, Urine’] into the sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090]
 a sealing cap [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’], the sealing cap comprising a reagent chamber [Abstract, Para 0034,0062 0081;  ‘closed cavity’; ‘interior chamber of the cap’] configured to store a reagent therein [ Para 0081 ‘preservative solution]. The claimed “sealing” is interpreted as a method of intended use and given patentable weight to the extent of the engagement member of the cap having an associated sealing substance [Para 0042], Please see MPEP 2114(II) for further details; the “configured to store a reagent therein” limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the cap including a Please see MPEP 2114(II) for further details; and configured to associate with the sample collection vessel, wherein associating the sealing cap with the sample collection vessel is configured to dispense the reagent into the sample collection chamber. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the two mating bodies, a cap and a tube, that upon mating, the preservation solution flows into the closed interior space to preserve cells in the bodily fluid [Abstract, Para 0046].Please see MPEP 2114(II) for further details; and
a selectively movable sleeve valve [ Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’] associated with the sealing cap [ Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’] and configured to associate with the sample collection vessel [Abstract, Para 0090, Fig.1, ref. 10], the selectively movable sleeve valve comprising:
an inner vessel [Para 0091-0092, Fig. 1A, ref. 20, ‘interior space’] in fluid-tight communication with the reagent chamber [Abstract, Para 0034,0062 0081;  ‘closed cavity’; ‘interior chamber of the cap’]  of the sealing cap [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’], the inner vessel defining a fluid vent [Para 0091-0099, Fig. 1A, 2A, 3A-B, and ref.22 ‘aperture’]; and an outer sleeve [Fig. 2A, ref. 16 ‘ interior chamber of the cap] surrounding and in fluid-tight communication [ as structurally arranged’, Fig. 1A, 2A] with the inner vessel [Fig. 1A, ref. 20 ‘interior space’], 
Biadillah does not teach and a ring structure formed on an interior sidewall of the sample collection vessel;


Cronin teaches “ring structure [Para 0085, Fig. 11, ref. 153; ‘annular ring’] formed on an interior sidewall [Para 0085, Fig. 11, ref. 115, ‘cap body’; ‘associated with detent’]; as structurally arranged in Annotated Fig. 11] of the sample collection vessel”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “ring structure formed on an interior sidewall of the sample collection vessel” as taught by Cronin, to allow for the annular ring (153) to engage in the annular lip of the inner diameter rim (155) formed at the open end of the cap body (115) [Cronin, Para 0085].Doing so allows for the cap body to be engaged with the dispensing tip.   


wherein the outer sleeve [Para 0062; ‘cap inner wall’]  obstructs [Para 0008; ‘sealed’] the fluid vent [Para 0008; ‘opening’]  defined by the inner vessel [Para 0063; Fig. 3, ref. 48 ‘embodiment of movable member, plunger or first component holder (ref. 34) including openings (ref. 48)] before the sealing cap is associated with the sample collection vessel,
wherein associating the sealing cap with the sample collection vessel is configured to cause the outer sleeve [Para 0076; ‘pull cap embidiment] to move relative to the inner vessel [Para 0063; Fig. 3, ref. 48 ‘embodiment of movable member, plunger or first component holder (ref. 34) including openings (ref. 48), exposing the fluid vent [ Para 0076; ‘sipper] and permitting the reagent to be dispensed from the reagent chamber to the sample collection chamber, This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting a pull cap by removing the protective cap and pulling a plug up above the narrow part of a funnel shaped first component holder, allows the first component to be dispensed into the main package [ Para 0076]. Please see MPEP 2114(II) for further details.
wherein the ring structure [Para 0085, Fig. 11, ref. 153; ‘annular ring’] is configured to temporarily retain the outer sleeve in a fixed position relative to the sample collection vessel, The limitation “configured to temporarily retain the outer sleeve in a fixed position relative to the sample collection vessel is interpreted as a method of intended use given patentable weight to the extent of effecting the annular ring (153) the to engage in annular lip of the inner diameter rim (155) formed at the open end of the cap body (115)[ Para 0085].Please see MPEP 2114(II) for further details.
wherein the inner vessel is configured to move relative to the outer sleeve to unseal and reseal with the outer sleeve.(This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the movement of the plunger [Para 0086, Fig. 13, ref. 120] to activate the dispensing tip (150), which reciprocates from a closed position [Para 0086; ‘sealed’], as shown in FIG. 11, to an open position [ ‘unsealed’] as shown in FIG. 13.The dispensing tip 150 includes a transverse base 157 forming a conical upper surface 158 and an annular edge 160 forming a first flat sealing surface 161 (FIG. 14) which engages a second flat sealing surface 162 formed on an annular rim 163 of the cap body 115 [ Para 0086]. Please see MPEP 2114(II) for further details
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “the outer sleeve comprises a guide member, wherein the guide member is configured to be received by a guide channel of the sealing cap…” as taught by Cronin, to allow for the annular flange to be received by the annular groove formed in the inner wall below the first structure, when the  plunger , attaching to the cap, [Cronin, Para 0008] is moved to the activated condition in order to lock the plunger in the activated condition [Cronin, Para 0013]. Doing so allows for plunger to be moved to the activated condition in order to lock to be locked in the activated condition.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oyler et al. [US 20150056716A1]: teaches A sample collection device having a sample tube, funnel, and cap having a capsule and a piercing insert, the capsule having a stabilization solution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                                                                                                                                             

/SAMUEL P SIEFKE/           Primary Examiner, Art Unit 1797